Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 10,250,073.  The claims comprise a charger for an electronic device comprising an electronic device at the charging station with a cloud server receiving user and battery identification information of the electronic device being charged wherein the cloud server periodically transmits, during the charging process, a charging progress  and battery status to the electronic device being charged for the user’s convenience. 
Regarding Claim 1: Though the prior art discloses a method for charging an electronic device of a user and a server wherein user identification and identification of the battery of the user device being charged is communicated to the server, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
 comprising …
 by the cloud server, periodically transmitting, after the rechargeable battery is connected to a charger of the service end and the charger starts charging the rechargeable battery, a charging progress of the rechargeable battery to the user end electronic device based on the user identifier upon receipt of the charging progress from the service end, wherein the charger is communicatively coupled to the cloud server, and the charging progress relates to electric energy currently stored in the rechargeable battery.
Regarding Claim 12: Though the prior art discloses a system for charging an electronic device of a user and a server wherein user identification and identification of the battery of the user device being charged is communicated to the server, it fails to teach or suggest the aforementioned limitations of claim 12, and further including the combination of:
comprising …
a service end electronic device of the service end, said service end electronic device being configured to acquire the user identifier, and a battery identifier corresponding to the rechargeable battery;
a charger of the service end, said charger being configured to charge the rechargeable battery; and a cloud server communicatively coupled to said user end electronic device, said server end electronic device and said charger, and configured to:
receive the user identifier and the battery identifier from said service end electronic device, and
periodically transmit, after the rechargeable battery is connected to said charger and said charger starts charging the rechargeable battery, a charging progress of the rechargeable battery to said user end electronic device based on the user identifier upon receipt of the charging progress from the service end, wherein said charger is communicatively coupled to said cloud server, and the charging progress relates to electric energy currently stored in the rechargeable battery.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/Examiner, Art Unit 2859